
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 06-1887; MB Docket No. 04-81; RM-10876] 
        Radio Broadcasting Services; Patagonia, AZ 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule; denial. 
        
        
          SUMMARY:
          The Audio Division denies a Petition for Rule Making filed by Calvary Chapel of Tucson, Inc., requesting the reservation of vacant Channel 251A at Patagonia, Arizona for noncommercial educational use. 
        
        
          ADDRESSES:
          Federal Communications Commission, 445 Twelfth Street, SW., Washington, DC 20554. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Rolanda F. Smith, Media Bureau, (202) 418-2180. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Report and Order, MB Docket No. 04-81, adopted September 20, 2006, and released September 22, 2006. The full text of this Commission decision is available for inspection and copying during regular business hours at the FCC's Reference Information Center, Portals II, 445 Twelfth Street, SW., Room CY-A257, Washington, DC 20554. The complete text of this decision may also be purchased from the Commission's duplicating contractor, Best Copy and Printing, Inc., 445 12th Street, SW., Room CY-B402, Washington, DC 20054, telephone 1-800-378-3160 or http://www.BCPIWEB.com. This document is not subject to the Congressional Review Act. (The Commission is, therefore, not required to submit a copy of this Report and Order to GAO, pursuant to the Congressional Review Act, see 5 U.S.C. 801(a)(1)(A) because the proposed rule was denied.) 
        
          List of Subjects in 47 CFR Part 73 
          Radio, Radio broadcasting.
        
        
          Federal Communications Commission. 
          John A. Karousos, 
          Assistant Chief, Audio Division, Media Bureau. 
        
      
      [FR Doc. E6-17347 Filed 10-17-06; 8:45 am] 
      BILLING CODE 6712-01-P 
    
  